Broyles, J.
1. When the charge of the court is considered in its entirety, it is clear that the excerpts objected to did not harm the defendant. Each of the legal propositions stated by the court is correct in the abstract, and applicable to the evidence. Hollis v. State, 13 Ga. App. 307 (79 S. E. 85).
2. The charge of the court substantially covered all the issues with sufficient fullness, and was clear, correct, and impartial; and if any fuller or more explicit instructions were desired upon any feature of the case, developed by the evidence or the defendant’s statement, a written request therefor should have been submitted. Hollis v. State, supra; Saunders v. State, ante, 344 (83 S. E. 148) ; Shelton v. State, ante, 341 (83 S. E. 152) ; Bird v. State, 142 Ga. 596 (83 S. E. 238).
3. The ground of the motion for a new trial, based upon alleged newly discovered evidence, not having been referred to in the brief of counsel for the plaintiff in error, is considered abandoned.
4. The evidence authorized the verdict.' There was no error of law, and the judgment refusing a new trial is ' Affirmed.